                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                         AT WINCHESTER

WANAMAKER NURSERY, INC.;                               )
TIMOTHY WANAMAKER, individually                        )
and d/b/a WANAMAKER NURSERY,                           )
INC. and d/b/a TENNESSEE BUSH                          )        Case No. 4:17-cv-77
FARM; ASHLEY WANAMAKER,                                )
individually and d/b/a                                 )        Judge Steger
WANAMAKER NURSERY, INC.;                               )
ANDREA WANAMAKER, individually                         )
and d/b/a WANAMAKER NURSERY,                           )
INC.; and WILLIAM WANAMAKER,                           )
Individually and d/b/a                                 )
WANAMAKER NURSERY, INC.                                )
                                                       )
                            Plaintiffs,                )
                                                       )
v.                                                     )
                                                       )
JOHN DEERE RISK PROTECTION,                            )
INC., d/b/a FMH RISK PROTECTION,                       )
INC.                                                   )
                                                       )
                            Defendants.                )

                                                      ORDER

           With an estimated population of 10 quintillion, 1 insects are all around us. Equally at home

in cities, forests and fields, they pollinate our plants and compete with us for the food we eat. At

times beautiful and benign—at other times annoying, loathsome and destructive—we share with

them our homes, workplaces, recreational spaces, and conveyances—in short, our world. By and

large, our relationship with our six-legged co-habitants is unwittingly (at least for most of us)




1
    Smithsonian Institute (Nov. 17, 2018), https://www.si.edu/spotlight/buginfo/bugnos

                                                           1

Case 4:17-cv-00077-CHS Document 32 Filed 02/27/19 Page 1 of 15 PageID #: 304
symbiotic; however, there are times when humans and insects compete directly. And, at such

times, we are reminded that the age-old curse—“plague of locusts” 2— is not just apocryphal.

         The Plaintiffs herein—the Wanamakers—experienced such a “plague” first hand when

hungry insects devoured the plants in their nursery in 2009. This disaster prompted them to file

claims against their insurer, FMH Risk Protection, Inc. (“FMH”), under seven different insurance

policies. FMH initially denied payment under all of seven policies. The parties then submitted

the claims to arbitration, where the arbitrator, through a conditional award, required the

Wanamakers to submit additional documentation to FMH.                             Following receipt of such

documentation, the arbitrator directed FMH to re-open its claims process and reconsider the

Wanamakers' claims in light of the new documents. FMH determined that the Wanamakers were

entitled to recover under one of the seven policies, so FMH paid that claim. The arbitrator then

made his final award, finding that FMH paid all amounts properly owed under the policies.

         Following the arbitrator’s final decision, the Wanamakers filed suit, seeking judicial review

of the decision [Doc. 1]. In response, FMH filed a motion for summary judgment, contending that

the Court must uphold the arbitrator's final award under the Federal Arbitration Act [Doc. 19].

I.       Factual Summary

         The Wanamakers operate several ornamental plant nurseries in Warren County and Grundy

County, Tennessee. To protect their crops, they purchased several crop-insurance policies from

FMH, identified as follows:




2
  See Exodus 10:13-15, “So Moses stretched out his staff over Egypt, and the LORD made an east wind blow across
the land all that day and all that night. By morning the wind had brought the locusts; they invaded all Egypt and
settled down in every area of the country in great numbers. Never before had there been such a plague of locusts, nor
will there ever be again. They covered all the ground until it was black. They devoured all that was left after the
hail—everything growing in the fields and the fruit on the trees. Nothing green remained on tree or plant in all the
land of Egypt.” But see contra, Matthew 3:4, describing John the Baptist who enjoyed his locusts with a bit of wild
honey. Suffice it to say, the battle between mankind and bugs has been waged for a long time.

                                                         2

Case 4:17-cv-00077-CHS Document 32 Filed 02/27/19 Page 2 of 15 PageID #: 305
               Policy No.                  Insured                         Location
               48111-09             Wanamaker Nursery, Inc.              Grundy County
               48124-09              Timothy Wanamaker                   Warren County
               48125-09              Timothy Wanamaker                   Grundy County
               48128-09              Andrea Wanamaker                    Grundy County
               48129-09              Andrea Wanamaker                    Warren County
               48130-09               Ashley Wanamaker                   Warren County
               48133-09             Wanamaker Nursery, Inc.              Warren County

       The Federal Crop Insurance Act, 7 U.S.C. § 1501 et seq., and corresponding regulations

under Title VII, Chapter IV of the Code of Federal Regulations, govern the insurance policies in

this case. Such policies are written on standardized contracts promulgated and regulated by the

Federal Crop Insurance Corporation (“FCIC”), a wholly owned government corporation managed

by the Risk Management Agency of the U.S. Department of Agriculture.

       In 2009, the Wanamakers submitted claims to their insurer, FMH, under the above-

referenced policies for losses occasioned by insect infestation. When FMH received those claims,

FMH was obligated—under the insurance policies and applicable regulations—to verify that the

total inventory value for each category of nursery plants was within 110% of either the actual

inventory value of those plants at the time insurance attached or the highest dollar amount of sales

of that category of plants over the previous three years. FMH found that the Wanamakers' policies

failed to meet either of those threshold requirements, so it denied all of their claims. Each

insurance policy contained an arbitration clause. The Wanamakers initiated arbitration to contest

FMH's determination that it would not indemnify them for their losses.

       The arbitrator conducted a hearing and issued a conditional award [Doc. 19-5] instructing

the Wanamakers to provide FMH with additional documents and directing FMH to re-evaluate the

claims after receipt such documentation. After the Wanamakers provided the requisite documents,

FMH determined that one of the insurance policies—Policy 48125-09—met the 110% threshold




                                                 3

Case 4:17-cv-00077-CHS Document 32 Filed 02/27/19 Page 3 of 15 PageID #: 306
requirement, resulting in a payout to the Wanamakers of $133,650. FMH determined that the

remaining six policies still did not meet the threshold requirements under the insurance policies.

          The arbitrator then issued his final award [Doc. 19-6] concluding that FMH "has paid all

claim amounts that are proper and no additional indemnity related to the 2009 claim on any policy

is owed to the [Wanamakers]. The [Wanamakers'] claims asserted herein . . . are hereby denied in

their entirety, and dismissed with prejudice." [Id. at PageID #: 105].

          The Wanamakers then filed suit 3 to contest the arbitrator's findings [See Doc. 1]. They

point to Section 20(c) of their insurance policies' Basic Provisions, which states that: "Any decision

rendered in arbitration is binding on you and us unless judicial review is sought . . . ." [Doc. 19-2

at PageID #: 78]. Based on that provision, the Wanamakers’ claim that Section 20(c) grants the

court authority to perform a de novo review of the arbitrator's decision. The Wanamakers also

brought a bad-faith claim against FMH under Tennessee law.

          FMH responded with a summary judgment motion [Doc. 19] asserting that the Court's

review is limited under the Federal Arbitration Act; collateral estoppel precludes the Wanamakers'

claims; and federal law preempts their bad-faith claim. The Wanamakers countered that they are

entitled to vacatur even if the Federal Arbitration Act applies and their bad-faith claim is legally

viable.

II.       Analysis

          A.     Summary Judgment Standard

          Summary judgment is appropriate if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with any affidavits "show that there is no genuine issue as to any


3
  Section 20(c) of the Wanamakers' policies require that suit "be filed not later than one year after the date the
arbitration decision was rendered." The Wanamakers timely filed this case on December 11, 2017, a day prior to the
one-year anniversary of the arbitrator's December 12, 2016, final award.


                                                        4

Case 4:17-cv-00077-CHS Document 32 Filed 02/27/19 Page 4 of 15 PageID #: 307
material fact and that the movant is entitled to a judgment as a matter of law." Fed.R.Civ.P. 56(c).

As the moving party, FMH bears the burden of showing the absence of a genuine issue of material

fact as to at least one essential element of the Wanamakers' claim. See Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). The Wanamakers, as the non-moving party, must respond with

sufficient evidence from which a jury could reasonably find for them. See Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). Based on the evidence, the Court must then determine

"whether . . . a sufficient disagreement [exists] to require submission to a jury or whether it is so

one-sided that one party must prevail as a matter of law." Id. at 251–52. In making this

determination, the Court must draw all reasonable inferences in favor of the Wanamakers. See

Nat'l Enters., Inc. v. Smith, 114 F.3d 561, 563 (6th Cir. 1997). Entry of summary judgment is

appropriate "against a party who fails to make a showing sufficient to establish the existence of an

element essential to that party's case, and on which that party will bear the burden of proof at trial."

Celotex, 477 U.S. at 322.

        B.      Applicability of Federal Crop Insurance Act

        The Wanamakers' crop insurance policies were issued subject to the Federal Crop

Insurance Act (“FCIA”), 7 U.S.C. § 1501 et seq. Congress enacted the FCIA in 1938 "to promote

the national welfare by improving the economic stability of agriculture through a sound system of

crop insurance and providing the means for the research and experience helpful in devising and

establishing such insurance." Williams Farms of Homestead, Inc. v. Rain and Hail Insurance

Services, Inc., 121 F.3d 630, 633 (11th Cir. 1997) (quoting 7 U.S.C. § 1502); Kansas ex rel. Todd

v. United States, 995 F.2d 1505, 1507 (10th Cir. 1993). The Act promotes stability by encouraging

farmers to purchase multiple peril crop insurance that protects them against loss from natural

disasters. Meyer v. Conlon, 162 F.3d 1264, 1266 (10th Cir. 1998).



                                                   5

Case 4:17-cv-00077-CHS Document 32 Filed 02/27/19 Page 5 of 15 PageID #: 308
        Under the original scheme of the FCIA, only the Federal Crop Insurance Corporation

issued crop-insurance policies and handled claims on those policies; however, that changed in

1980 when Congress amended the FCIA to, among other things, permit the FCIC to utilize private-

insurance companies to provide crop insurance. Id. These private insurers could sell and service

crop insurance policies, and the FCIC re-insured those policies. See Farmers Crop Ins. All. v. Laux,

442 F. Supp. 2d 488, 491 (S.D. Ohio 2006) (noting that "private insurance companies sell and

service crop insurance policies and are reinsured by the FCIC"). "[T]o qualify for re[-]insurance

through the FCIC, the policies written by approved private insurers must comply with the FCIA

and its accompanying regulations." Davis v. Producers Agr. Ins. Co., 762 F.3d 1276, 1284 (11th

Cir. 2014).

        C.      The Federal Arbitration Act Controls.

        While some general background on the FCIA and crop insurance policies is necessary to

an understanding of the dispute pending before the Court, it is ultimately the Federal Arbitration

Act (“FAA”) that governs the outcome in this case. Congress enacted the FAA to create a federal

policy favoring arbitration 4 and to "reverse the longstanding judicial hostility to arbitration

agreements . . . ." Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 24 (1991). For the FAA

to apply, an arbitration agreement must meet the following two conditions: (1) it must be in

writing; and (2) it must be part of "a contract evidencing a transaction involving commerce." 9

U.S.C. § 2.

        The FAA’s first condition is clearly met. A copy of the written arbitration agreement

between the Wanamakers and FMH is in the record [See Docs. 19-2, 19-3, 19-4]. Likewise, the

second condition (i.e., interstate commerce) is not in dispute. "The sine qua non of the FAA's


4
 Shearson/American Express, Inc. v. McMahon, 482 U.S. 220, 226 (1987) (citing Moses H. Cone Mem. Hosp. v.
Mercury Constr. Corp., 460 U.S. 1, 24 (1983)).

                                                   6

Case 4:17-cv-00077-CHS Document 32 Filed 02/27/19 Page 6 of 15 PageID #: 309
applicability to a particular dispute is an agreement to arbitrate the dispute in a contract which

evidences a transaction in interstate commerce." Floss v. Ryan's Family Steak Houses, Inc., 211

F.3d 306, 314 (6th Cir. 2000) (quoting Hartford Lloyd's Ins. Co. v. Teachworth, 898 F.2d 1058,

1061 (5th Cir. 1990)). The Supreme Court has held that the phrase "involving commerce" is very

broad indicating that Congress intended to fully exercise its Commerce Clause powers. Allied–

Bruce Terminix Companies, Inc. v. Dobson, 513 U.S. 265, 273–75 (1995). And "[c]rop insurance

contracts fall within this category and are subject to the FAA." Great Am. Ins. Co. v. Moye, 733 F.

Supp. 2d 1298, 1302 (M.D. Fla. 2010) (collecting cases); see Cain Field Nursery v. Farmers Crop

Ins. All., Inc., 2012 WL 1286657, at *5 (E.D. Tenn. Apr. 13, 2012) (collecting cases for the

proposition that the FAA "applies to arbitration awards in crop insurance cases"); Svancara v. Rain

& Hail, LLC, 2009 WL 2982906, at *3 (D. Neb. Sept. 11, 2009) (concluding "that a crop insurance

policy, reinsured by a federal agency, 'involves interstate commerce'"). Because this case pertains

to crop-insurance contracts, it necessarily involves interstate commerce.            Both statutory

requirements are met in this case, and the FAA applies to the Wanamakers' crop insurance policies.

9 U.S.C. § 2.

       D.       Standard of Review

       In this case, the Wanamakers seek de novo review of the arbitrator’s final decision. For

reasons that follow, the Court disagrees that de novo review is the proper standard of review to be

applied by the Court.

       The Wanamakers' insurance policy does afford them the opportunity to seek judicial review

of their arbitration award. Specifically, section 20(c) of the Basic Provisions states that

       Any decision rendered in arbitration is binding on you and us unless judicial review
       is sought . . . . Notwithstanding any provision in the rules of the [American
       Arbitration Association], you and we have the right to judicial review of any
       decision rendered in arbitration.


                                                  7

Case 4:17-cv-00077-CHS Document 32 Filed 02/27/19 Page 7 of 15 PageID #: 310
[Doc. 19-2].

       The Wanamakers argue that the phrase, "unless judicial review is sought," authorizes the

Court to conduct a de novo review of the arbitration award. This argument ignores the fact that

the contractual language relied upon by the Wanamakers does not prescribe a standard of review

to be applied by the Court. It simply states that the arbitrator’s decision is subject to judicial

review. To determine the proper standard of review to be applied, the Court looks not to the

language of the insurance policy, but to the FAA and case precedent interpreting it. See 9 U.S.C.

§ 2; Union P.R. Co. v. Sheehan, 439 U.S. 89, 91 (1978) (noting that the scope of judicial review

for arbitration awards is "among the narrowest known to the law."). The FAA permits only limited

review—not de novo review—of an arbitration decision. See Campbell's Foliage, Inc. v. Fed. Crop

Ins. Corp., 562 F. App'x 828, 830 (11th Cir. 2014) (determining that similar crop-insurance policy

language calls for FAA-limited judicial review of an arbitration decision); Great Am. Ins. Co. v.

Moye, 733 F. Supp. 2d 1298, 1301 (M.D. Fla. 2010) (same and listing other cases); see also Cain

Field Nursery, No. 4:09–cv–78, 2012 WL 1286657 at *5 (E.D. Tenn. Apr. 13, 2012) (same and

listing other cases). Here, the "unless judicial review is sought" clause in the insurance contract

instructs the parties that they are bound by the arbitrator's decision absent a request for judicial

review; however, it does not change the fact that such review must be consistent with—and limited

by—the FAA. See 9 U.S.C. §§ 9–11.

       E.      Vacatur of the Arbitration Award

       The Wanamakers argue that the Court should vacate the arbitration award. In considering

this argument, the Court notes that it must "refrain from reversing [the] arbitrator simply because

the court disagrees with the result or believes the arbitrator made a serious legal or factual error."

Solvay Pharm., Inc. v. Duramed Pharm., Inc., 442 F.3d 471, 476 (6th Cir. 2006) (brackets, citation,


                                                  8

Case 4:17-cv-00077-CHS Document 32 Filed 02/27/19 Page 8 of 15 PageID #: 311
and emphasis omitted).             Further, the Court should not re-examine the merits or factual

determinations of the underlying arbitration award. See Farmers Crop Insurance Alliance v. Laux,

422 F.Supp.2d 898, 902 (S.D. Ohio 2006). Instead, the Court should limit itself to evaluating

whether the Wanamakers were denied a fair hearing at arbitration. See National Post Office v. U.S.

Postal Serv., 751 F.2d 834, 841 (6th Cir.1985) ("Arbitrators are not bound by formal rules of

procedure and evidence, and the standard for judicial review of arbitration procedures is merely

whether a party to arbitration has been denied a fundamentally fair hearing."). See also Anaconda

Co. v. Dist. Lodge No. 27 of the Int'l Ass'n of Machinists & Aerospace Workers, 693 F.2d 35, 36

(6th Cir. 1982) ("The standard of review in arbitration cases is very narrow.").

         The Wanamakers bear the burden of establishing grounds to vacate the arbitration award, 5

and there are but four ways for them to do so: (1) the award was procured by corruption, fraud, or

undue means; (2) there was partiality or corruption in the arbitrator; (3) the arbitrator was guilty

of misconduct or misbehavior in conducting the hearing in a manner which prejudiced a party's

rights; or (4) the arbitrator exceeded his powers, or so imperfectly executed them, that a mutual,

final, and definite award upon the subject matter submitted was not made. 9 U.S.C. § 10(a). 6

         The Wanamakers do not argue that fraud, corruption or partiality affected the arbitration

award. Rather, they contend that the award should be vacated under 9 U.S.C. §§ 10(a)(3)-(4)



5
  See Bauer v. Carty & Co., Inc., 246 F. App'x 375, 379 (6th Cir. 2007) (noting that the party requesting vacatur bears
the burden of establishing grounds to vacate an arbitration award).
6
  Our Supreme Court has expressly held that § 10 "provide[s] the FAA's exclusive grounds for expedited vacatur."
Hall St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 584 (2008). Though not mentioned by the parties in this case,
some circuits—including our own—recognize "manifest disregard of the law" as a further ground for vacatur of an
arbitration award; however, the Supreme Court cautioned against treating this "supposed addition . . . as the camel's
nose" for further expansion. Since that time, the Sixth Circuit has, through dicta, stated that "[w]hether 'manifest
disregard of the law' may still supply a basis for vacating an arbitrator's award as 'a judicially created supplement to
the enumerated forms of FAA relief . . . is an open question.'" Samaan v. Gen. Dynamics Land Sys., Inc., 835 F.3d
593, 600 (6th Cir. 2016). Some Sixth Circuit panels have nonetheless "held that despite the Supreme Court's language
in Hall Street, the 'manifest disregard' doctrine remains a viable ground for attacking an arbitrator's decision." Marshall
v. SSC Nashville Operating Co., LLC, 686 Fed.App’x. 348, 352 (6th Cir. 2017).

                                                            9

Case 4:17-cv-00077-CHS Document 32 Filed 02/27/19 Page 9 of 15 PageID #: 312
because the arbitrator committed misconduct or exceeded his powers by: (1) requiring the

Wanamakers to provide additional documentation to FMH; (2) directing the Wanamakers to

provide such documents even after the document-retention period had expired under the policy;

and (3) rejecting the Wanamakers' contention that FMH waived its right to enforce the 110%

threshold requirements by initially issuing the policies. These arguments will be addressed in the

order presented.

               1.      Obligation to Produce Additional Documents

       Following his initial determination, the arbitrator required the Wanamakers to produce

additional documents to FMH. Support for this requirement is found in section 6(c)(2) of the

Nursery Crop Provisions which states: "At our option, you will be required to provide

documentation in support of your [claim]." [Doc. 19-3]. And, section 6(c)(2) which states: "failure

to provide documentation when requested or providing inadequate documentation will result in

denial of insurance for the crop year for any basic units for which such documentation was not

provided." [Id.]. Under the insurance policies governing the parties’ respective obligations, the

Wanamakers were obligated to provide sufficient documentation to support any insurance claim.

[See id.]. The Court cannot find that the arbitrator engaged in misconduct or exceeded his powers

by directing the Wanamakers to fulfill an obligation required by the very contract upon which their

claims are based.

               2.      Expiration of the Insurance Policies’ Document Retention Period

       The Wanamakers next contend that the arbitrator engaged in misconduct or exceeded his

powers by requiring them to produce documents beyond the expiration of their insurance policies'

three-year document-retention period. This argument rests upon section 21 of the insurance

policies’ Basic Provisions which requires the insured to keep "[c]omplete records . . . of the insured



                                                 10

Case 4:17-cv-00077-CHS Document 32 Filed 02/27/19 Page 10 of 15 PageID #: 313
crop on each unit for three years after the end of the crop year . . . ." [Doc. 19-2]. The Wanamakers

fail to note, however, that the Preamble to the Basic Provisions provides: "[i]f a conflict exists

among the policy provisions, the order of priority is: (1) the Catastrophic Risk Protection

Endorsement, as applicable; (2) the Special Provisions; (3) the Crop Provisions; and (4) these Basic

Provisions . . . ." [Id.]. And, under section 6(c)(2) of the Crop Provisions (which take precedence

over the Basic Provisions), the Wanamakers were required to keep records for the three years prior

to their 2009 claim (See Doc. 19-3: "At our option, you will be required to provide documentation

. . . for the three previous crop years in the amount of detail we require . . . .”). Given that the Crop

Provisions control, the Wanamakers were required to keep supporting documents for their claim

for the three years preceding 2009. The arbitrator did not engage in misconduct or exceed his

powers in making that determination.

                3.      Waiver of Insurance Policies’ Threshold Requirement

        Finally, the Wanamakers contend that the arbitrator erred in allowing FMH to deny claims

based on the Wanamakers’ inability to verify that the total inventory value for each category of

nursery plants was within 110% of either the actual inventory value of those plants at the time

insurance attached or the highest dollar amount of sales of that category of plants over the previous

three years. The Wanamakers assert that, under the Nursery Crop Underwriting Guide Section

13(B)(2) and 14(C)(1)[Doc. 26-4], FMH waived the enforcement of this 110% threshold

requirement by issuing them insurance policies following their pre-acceptance inspection. And,

according to the Wanamakers, the arbitrator erred by ignoring this so-called requirement. Even if

true, the Wanamakers' waiver argument amounts to a factual error on the part of the arbitrator,

which is not a basis to overturn the decision. See Solvay Pharm., Inc., 442 F.3d at 476 ("Courts

must refrain from reversing an arbitrator simply because the court disagrees with the result or



                                                   11

Case 4:17-cv-00077-CHS Document 32 Filed 02/27/19 Page 11 of 15 PageID #: 314
believes the arbitrator made a serious legal or factual error.") (brackets, citation, and emphasis

omitted)).

               4.      Factual or Legal Error No Basis for Vacatur

       As discussed above, although the Court finds that there is sufficient support, both factually

and legally, for the arbitrator’s decisions in this case, even if the arbitrator committed a factual or

legal error, it is insufficient for vacatur under the FAA. See id.

       Viewing the Wanamaker's arguments through the prism of § 10(a)(3) of the FAA, there is

no evidence that the arbitrator engaged in misconduct. The Wanamakers may well believe that

the arbitrator's actions prejudiced them. Indeed, he did not rule in their favor. But, the arbitrator's

actions appear to be entirely consistent with the FCIA policy requirements and certainly do not

suggest any misconduct on his part.

       For the same reasons, the Court rejects the Wanamakers' contentions under § 10(a)(4) of

the FAA because "[t]he burden of proving that the arbitrator[ ] exceeded their authority is very

great." Id. "The terms of the contract define the powers of the arbitrator, and 'as long as the

arbitrator is even arguably construing or applying the contract and acting within the scope of his

authority, that a court is convinced he committed a serious error does not suffice to overturn his

decision.'" Id. (quoting United Paperworkers Int'l Union v. Misco, Inc., 484 U.S. 29, 38 (1987)).

If a court can find any argument that is legally plausible and supports the award, then the award

must be confirmed. Id. Again, there are several reasons—all of which are legally plausible and

consistent with the governing policies—to support the arbitrator's finding. Nothing in the record

suggests that the arbitrator exceeded the scope of his power under § 10(a)(4).




                                                  12

Case 4:17-cv-00077-CHS Document 32 Filed 02/27/19 Page 12 of 15 PageID #: 315
            F.       Federal law preempts the Wannamakers' state-law claim.

            Finally, the parties disagree as to whether federal law and regulation preempt the

Wanamakers' bad-faith claim under Tennessee Code Annotated § 56–7–105.

            The Supremacy Clause 7 affords Congress the power to preempt state law. Louisiana Public

Serv. Comm'n v. FCC, 476 U.S. 355, 368 (1986). To do so, Congress must either expressly state

its intention or legislate so comprehensively that no room is left for state legislation in a subject

area. Id. If Congress does either, courts may not "give effect to state laws that conflict with federal

laws." Armstrong v. Exceptional Child Ctr., Inc., 135 S. Ct. 1378, 1383 (2015). Thus, any state

law, "which interferes with or is contrary to federal law, must yield." Gade v. Nat'l Solid Wastes

Management Assn., 505 U.S. 88, 108 (1992).

            The FCIA does not preempt all state-law claims. See Holman v. Laulo–Rowe Agency, 994

F.2d 666, 669 (9th Cir. 1993) (mentioning, in the context of complete preemption and the well-

pleaded complaint doctrine, that the FCIA does not preempt all state causes of action pertaining to

FCIA-issued crop insurance); Meyer v. Conlon, 162 F.3d 1264, 1269 (10th Cir. 1998) ("Congress

has not expressed a clear intent to preempt all state law causes of action against private

reinsurers."). Instead the Court must determine if the Wanamakers' asserted claims interfere with

or are contrary to the FCIA, its regulations, policies, etc. 7 C.F.R. § 400.351 (noting that federal

law and regulation preempt "[s]tate laws and regulations not consistent with the purpose, intent,

or authority of the [FCIA]."). A bad-faith claim is one such example that runs counter to the FCIA;

therefore, the Court finds that federal law preempts the Wanamakers' bad-faith claim. See Plants,

Inc. v. Fireman's Fund Ins. Co., No. M2011-02274-COA-R3CV, 2012 WL 3326295, at *8 (Tenn.

Ct. App. Aug. 13, 2012) (affirming dismissal of a "statutory bad faith [claim] pursuant to



7
    U.S. Const. art. VI, cl. 2.

                                                   13

Case 4:17-cv-00077-CHS Document 32 Filed 02/27/19 Page 13 of 15 PageID #: 316
Tennessee Code Annotated § 56–7–105 as [it] [was] preempted by federal law because [it]

pertain[ed] to actions or inactions 'required or authorized' under the FCIA, federal regulations, or

the policy provisions.").

              Against the backdrop of federal preemption, the insurance policies' Basic Provisions are

instructive as to the bad-faith claim. Directed at the insured, section 20(i) of the Basic Provisions

states the following:

              In a judicial review only, you may recover attorneys fees or other expenses, or
              any punitive, compensatory or any other damages from us only if you obtain a
              determination from FCIC that we, our agent or loss adjuster failed to comply
              with the terms of this policy or procedures issued by FCIC and such failure
              resulted in you receiving a payment in an amount that is less than the amount
              to which you were entitled.

              [Doc. 19-2] (emphasis added). Applying that provision, the Wanamakers were required to

obtain authorization from the FCIC before making any bad-faith claim for damages. It is

uncontroverted that they failed to do so and the policies’ relevant provision preempts state law. 8

For those reasons, the Court will dismiss the Wanamaker’ bad-faith claim under Tennessee law.

III.          Conclusion

              Congress enacted the Federal Arbitration Act to create a federal policy favoring arbitration.

Shearson/American Express, Inc. v. McMahon, 482 U.S. 220, 226 (1987) (citing Moses H. Cone

Mem. Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983)). The FAA "expresses a presumption

that arbitration awards will be confirmed." Nationwide Mut. Ins. Co. v. Home Ins. Co., 429 F.3d

640, 643 (6th Cir. 2005). To that end, "[w]hen courts are called on to review an arbitrator's

decision, the review is very narrow; it is one of the narrowest standards of judicial review in all of

American jurisprudence." Samaan v. Gen. Dynamics Land Sys., Inc., 835 F.3d 593, 600 (6th Cir.

2016).


8
    See id.

                                                       14

Case 4:17-cv-00077-CHS Document 32 Filed 02/27/19 Page 14 of 15 PageID #: 317
         While the Court acknowledges that the Wanamakers suffered significant losses due to

insect infestation, they have not established any grounds under the FAA's narrow-review standards

by which this Court can overturn the arbitrator's award. 9

         For the foregoing reasons, it is hereby ORDERED that:

         1. FMH Risk Protection, Inc.’s Motion for Summary Judgment [Doc. 19] is GRANTED
            and JUDGMENT will be entered in its favor.

         2. This case will be DISMISSED with prejudice.

SO ORDERED.


                                                       /s/ Christopher H. Steger
                                                       UNITED STATES MAGISTRATE JUDGE




9
  Because the Court determined that the FAA applies, the Wanamakers' failed to establish grounds for vacating the
arbitration award, and their state-law claims are preempted, the Court need not engage in a collateral-estoppel analysis

                                                          15

Case 4:17-cv-00077-CHS Document 32 Filed 02/27/19 Page 15 of 15 PageID #: 318
